 

 

KY FILED ASOD
UNITED STATES DISTRICT COURT kr ON

WESTERN DISTRICT OF NEW YORK (-( yy 82021 ~~)
= \ Leap sx i

We XC Lorwencuine wy

PATRICIA J. CURTO, STERN DisTRICL Oo

Plaintiff,
v. 18-CV-695 (JLS)

ERIE COUNTY WATER AUTHORITY,
EARL L. JANN, JR.,

Defendants.

 

DECISION AND ORDER

On May 24, 2018, pro se Plaintiff Patricia J. Curto commenced this action in
New York State Supreme Court, Erie County, under the United States Constitution
and various federal and state statutes, including 42 U.S.C. § 1983. Dkt. 1-2.
Defendants removed the case to this Court on June 19, 2018. See generally Dkt. 1.
On October 3, 2019, this Court referred the case to United States Magistrate Judge
Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).! Dkt. 19.
On March 6, 2020, this Court accepted and adopted Ju dge Scott’s Report &
Recommendation (“R&R”) to grant the motion to dismiss without prejudice and

grant Curto leave to file an amended complaint. Dkt. 29.

 

1 Judge Vilardo, to whom this case was originally assigned, made the initial referral
to Magistrate Judge Scott. See Dkt. 19. The case was subsequently reassigned to
Judge Sinatra (Dkt. 26); the pending motion to dismiss was referred to Magistrate
Judge Feldman (Dkt. 45); and the case referral was reassigned to Magistrate Judge
McCarthy (Dkt. 46).
Presently before the Court is Judge Feldman’s R&R addressing Defendant’s
motion to dismiss Curto’s amended complaint. As set forth below, this Court
accepts and adopts Judge Feldman’s recommendations and grants the motion to
dismiss in part.

BACKGROUND

This Court assumes the parties’ familiarity with the details of this case,
outlined in the prior R&Rs, and will provide only a brief summary of the relevant
background.

Curto alleges that in March of 2017, an employee from the Erie County
Water Authority (““ECWA”) left a notice, with a checked box for an “application for
service,” on her property at 20 Hazel Court. See Dkt. 30 4 2. This individual
walked across Curto’s property and spoke with Curto’s neighbor, despite no
trespassing signs being posted on her property. Id. 7 3. Subsequently, ECWA
terminated water service to Curto’s property. Id.

On May 24, 2018, Curto filed suit against Defendants ECWA and Jann in
state court, asserting various state and federal causes of action. See Dkt. 1-2 (copy
of state Summons and Verified Complaint). On June 19, 2018, Defendants removed
the case to federal court. Dkt. 1. Defendants filed a motion to dismiss (Dkt. 8) on
July 19, 2018, and Curto filed a motion for default judgment on September 6, 2018.
Dkt. 15.

In an R&R dated November 26, 2019, Judge Scott recommended denying the

motion for default judgment; granting, without prejudice, the motion to dismiss;
and permitting Curto to file an amended complaint within thirty days of final
adoption of the R&R. See generally Dkt. 23. This Court accepted and adopted the
R&R in full on March 6, 2020, including the recommendation to allow Curto an
opportunity to amend the complaint. Dkt. 29.

Curto filed an amended complaint on April 3, 2020. Dkt. 30. Defendants
moved to dismiss the amended complaint on April 24, 2020. Dkt. 33. On March 31,
2021, Judge Feldman issued an R&R recommending that Defendants’ motion to
dismiss be granted in part and denied in part. See generally Dkt. 47. Specifically,
Judge Feldman recommended that all claims against Defendant Jann should be
dismissed, and all claims against Defendant ECWA should be dismissed except for
the procedural due process claim, the takings claim, and a state-law trespass claim.
Id. at 37.

Both parties filed objections. Dkts. 50, 51. Defendants objected on the
following grounds: Curto, as a consumer, consented to Defendant ECWA employees
entering her property and cannot maintain a trespass claim; Curto has not alleged a
property interest to support a procedural due process claim; Curto has not alleged
facts sufficient to support a regulatory taking claim; and Curto has failed to show
an injury in fact that is concrete and particularized and fairly traceable to the
challenged action. Dkt. 51, at 5-13. Curto objected to the recommended dismissal
of her claims, primarily arguing that Judge Feldman applied an incorrect legal
standard to examine the sufficiency of her claims. See generally Dkt. 50. Briefing

on the objections was completed May 24, 2021.
DISCUSSION

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court
must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P, 72(b)(8).

This Court has carefully reviewed Judge Feldman’s R&R, the objections and
responses, and the relevant record in this case. Based on that de novo review, the
Court accepts Judge Feldman’s recommendations to grant the motion to dismiss in
part and deny it in part. Curto’s claims against ECWA alleging a procedural due
process violation, takings, and state-law trespass may proceed. The remaining

claims are dismissed.
CONCLUSION
For the reasons stated above and in Judge Feldman’s R&R, Defendants’
motion to dismiss (Dkt. 33) is DENIED in part, as follows: Curto’s claims against
ECWA alleging a procedural due process violation, takings, and state-law trespass
may proceed. The motion to dismiss is otherwise GRANTED.
The case is referred back to Judge McCarthy for further proceedings

consistent with the referral orders in this case. Dkts. 19, 45, 46.

SO ORDERED.

Dated: July 8, 2021
Buffalo, New York

 
